DETAILED ACTION
	This office action is in response to the amendment filed on 2/9/2021 in which claims 1-14 and 31-44 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 31-37 is being interpreted under 112(f) wherein the structure for the claims is stated in the instant application in [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 31-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US20180063865A1) in view of Kwon et al. (US20110201371A1) and Moon et al. (US20190116592A1).
As to claims 1, 8, 31, and 38 Islam teaches a method for receiving wireless communications, comprising:  (abstract A system and method for multiplexing traffic.)
receiving, at a user equipment (UE), control data for a slot, wherein the slot is allocated for communications of a first wireless service, ([0037] In some embodiments, a first UE may receive scheduling information from a base station for a first transmission of first data (e.g. latency tolerant data) on first resources. Fig. 3 describes the overall slot allocated for eMBB and the URLLC uses a slotted transmission scheme inside the overall slot as described in [0046])
wherein the control data indicates one or more partial slots of the slot are intended for communications of the first wireless service; ([0057] Latency tolerant traffic may receive one or more indication bits in a downlink control information field, to signal whether the latency tolerant traffic is scheduled in the coexistence region or not. Fig. 8 shows the coexistence region within a single slot. [0040] a latency tolerant TB may span a duration more or less than one slot. Fig. 6 shows an eMBB TB spanning less than one slot. [0056] The latency tolerant TTU can be subdivided into an integer number of mini-slots. [0043] For example, the latency tolerant UE scheduling interval may be an integer multiple of the low latency TTU)
wherein the slot includes multiple partial slots, and ([0056] The latency tolerant TTU can be subdivided into an integer number of mini-slots.[0043] For example, the latency tolerant UE scheduling interval may be an integer multiple of the low latency TTU)
wherein the one or more partial slots do not include all of the multiple partial slots of the slot; ([0040] a latency tolerant TB may span a duration more or less than one slot. Fig. 6 shows an eMBB TB spanning less than one slot. [0056] The latency tolerant TTU can be subdivided into an integer number of mini-slots. [0043] For example, the latency tolerant UE scheduling interval may be an integer multiple of the low latency TTU)
receiving, at the UE at a different time than the control data, an indicator indicating whether data of the first wireless service is transmitted for the UE over at least one of the one or more partial slots; and (0062] Referring to FIG. 7A, in one embodiment, one or more REs during each mini-slot 704 duration can be used for explicit signaling of the presence or absence of low latency traffic.)
decoding, at the UE, the data of the first wireless service from the at least one of the one or more partial slots based at least in part on the indicator.  ([0067] FIG. 9B illustrates another embodiment method 940 for signaling low latency traffic, as may be performed by a first UE. As shown, the method 940 begins at step 950, where the first UE receives a scheduling of a first transmission of first data from a base station (BS) on first resources. Thereafter, the method 940 proceeds to step 960, where the first UE receives a signal indicating that the first transmission scheduled on the first resources is modified. The signaling may indicate the presence on the first resources of second data transmitted to a second UE on at least a portion of the first resources. Subsequently, the method 940 proceeds to step 962, where the first UE decodes the first transmission based on the scheduling information and the signal.)
(Fig. 12 and 13 shows hardware for implementing the embodiments of the disclosure [0086]-[0093])
But does not specifically teach:
Wherein the slot is allocated as a transmission time interval (TTI) for communications of a first wireless service, and wherein each of the multiple partial slots has a duration that is less than the TTI
Wherein the control data indicates one or more partial slots of the slot that are intended for the UE for communications of the first wireless service.
However Kwon teaches wherein the control data indicates one or more partial slots of the slot that are intended for the UE for communications of the first wireless service. (Fig. 5 shows a slot is allocated to a specific UE for a first wireless service as described in [0059])
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify resource allocation method of Islam with the method from Kwon in order to save resources. 
But Islam in view of Kwon does not specifically teach:

However Moon teaches wherein the slot is allocated as a transmission time interval (TTI) for communications of a first wireless service, and ([0058] Table 3 shows in set A a TTI length for eMBB as 1ms (16 symbols) which is equal to the slot length of 1 ms (16 symbols).)
wherein each of the multiple partial slots has a duration that is less than the TTI. ([0058] Table 3 in set A shows a TTI length for URLLC as 0.0625ms (1 symbol)) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to understand that the URLLC slots in Islam use a smaller duration than the TTI/slot used for eMBB in order to satisfy the latency requirements for both services over shared resources. 
As to claims 2, 9, 32, and 39, Islam in view of Kwon and Moon teaches the method of claim 1, wherein the control data is received in a first partial slot of the slot, and wherein the indicator is received in the at least one of the one or more partial slots, which does not include the first partial slot of the slot.  (Fig. 7A shows the control information for EMBB in a control region in a first part of a slot location and the indicator sequence in a different mini-slot outside of the control region)
As to claims 3, 10, 33, and 40, Islam in view of Kwon and Moon teaches the method of claim 1, further comprising receiving the indicator in an indicator channel, wherein the indicator channel is one of a plurality of indicator channels transmitted in each of multiple partial slots of the slot, and wherein the plurality of indicator channels each ([0051] When a low latency traffic indicator is signaled via the resources which can be allocated for data, it is assumed that the indicator is transmitted in a control channel or control resource set configured in some symbol(s) of a slot which can be used for data transmissions as well. Fig. 7A shows an indicator in each mini-slot instance)
As to claims 4, 11, 34, and 41, Islam in view of Kwon and Moon teaches the method of claim 1, further comprising receiving the indicator in an indicator channel, wherein the indicator channel is one of a plurality of indicator channels transmitted in each of multiple partial slots of the slot, and wherein decoding the data of the first wireless service based at least in part on the indicator comprises determining indicators of a subset of the plurality of indicator channels corresponding to a portion of the multiple partial slots that include the one or more partial slots.   ([0067] FIG. 9B illustrates another embodiment method 940 for signaling low latency traffic, as may be performed by a first UE. As shown, the method 940 begins at step 950, where the first UE receives a scheduling of a first transmission of first data from a base station (BS) on first resources. Thereafter, the method 940 proceeds to step 960, where the first UE receives a signal indicating that the first transmission scheduled on the first resources is modified. The signaling may indicate the presence on the first resources of second data transmitted to a second UE on at least a portion of the first resources. Subsequently, the method 940 proceeds to step 962, where the first UE decodes the first transmission based on the scheduling information and the signal.)
As to claims 5, 12, 35, and 42, Islam in view of Kwon teaches the method of claim 1, wherein the indicator is a one-bit indicator indicating whether the data of the .   ([0062] For example, the indication 708 may be just 1-bit, indicating the presence or absence of low latency traffic in that mini-slot. In another example, the signaling can contain as many bits as the number of mini-slots that fully or partially overlap with the BW occupied by the latency tolerant traffic, and each signaling bit can indicate the presence of low latency data in a corresponding mini-slot. In another example, the signaling can contain one bit for each CB that is punctured. Examples may also include coarse signaling, for example with each bit corresponding to a group of CBs or group of REs which may span a frequency range corresponding to multiple mini-slots. Each mini-slot instance may have a corresponding pre-configured resource for signaling to the latency tolerant UE.)
As to claims 6, 13, 36, and 43, Islam in view of Kwon and Moon teaches the method of claim 1, wherein the indicator indicates a portion of frequency resources, over the at least one of the one or more partial slots, over which the data of the first wireless service is transmitted for the UE, and wherein determining whether the indicator indicates that data of the first wireless service is transmitted for the UE comprises determining whether the portion of frequency resources include one or more portions of resources indicated in the control data.  ([0062] For example, the indication 708 may be just 1-bit, indicating the presence or absence of low latency traffic in that mini-slot. In another example, the signaling can contain as many bits as the number of mini-slots that fully or partially overlap with the BW occupied by the latency tolerant traffic, and each signaling bit can indicate the presence of low latency data in a corresponding mini-slot. In another example, the signaling can contain one bit for each CB that is punctured. Examples may also include coarse signaling, for example with each bit corresponding to a group of CBs or group of REs which may span a frequency range corresponding to multiple mini-slots. Each mini-slot instance may have a corresponding pre-configured resource for signaling to the latency tolerant UE.)
As to claims 7, 14, 37, and 44, Islam in view of Kwon and Moon teaches the method of claim 1, wherein the first wireless service is an enhanced mobile broadband (eMBB) service corresponding to a sampling timing duration of the slot, and wherein the indicator indicates, per the one or more partial slots, whether data of the eMBB service or data of a non-eMBB service is transmitted for the UE in each of the one or more partial slots, wherein the non-eMBB service corresponds to a sampling timing duration of a partial slot.  ([0033] The UE 120 may be a low latency UE, and the UE 140 may be a latency tolerant UE. That is, UE 120 may require lower latency downlink communication compared to UE 140. For example, UE 120 may be a URLLC UE, and UE 140 may be an eMBB UE. [0062] For example, the indication 708 may be just 1-bit, indicating the presence or absence of low latency traffic in that mini-slot. In another example, the signaling can contain as many bits as the number of mini-slots that fully or partially overlap with the BW occupied by the latency tolerant traffic, and each signaling bit can indicate the presence of low latency data in a corresponding mini-slot. In another example, the signaling can contain one bit for each CB that is punctured. Examples may also include coarse signaling, for example with each bit corresponding to a group of CBs or group of REs which may span a frequency range corresponding to multiple mini-slots. Each mini-slot instance may have a corresponding pre-configured resource for signaling to the latency tolerant UE.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465